DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Ozdemir et al. (US 20090276705, hereinafter Ozdemir).

Regarding claim 1, Ozdemir discloses a model learning device (abstract, device shown in fig. 1b, ¶0034-0042, ¶0049) comprising:

at least one processor (Turning now to FIG. 1B, each application defines its own set of target areas and behavior assessment modules. The system is responsible for execution of each customer specific application. The multiple applications share the same infrastructure – ¶0049) configured to:
            generate error-added movement locus data by adding an error to movement locus data for action learning (For each camera field of view, a randomly sampled trajectory data is used to estimate the observed error (measurement error) within the influence field of each target region – ¶0087. Here estimating observed error is understood as generating error-added movement locus data, as depicted in fig. 1A. Behavior type, e.g. abnormal behavior as addressed in title and abstract is understood as action learning), the movement locus data for action learning representing a movement locus of a subject and including an action label (see fig. 1a, abstract, ¶0034-0042, claims 2, 23, ¶0057, 0151), the action label being information about an action of the subject (Combined intentions toward multiple targets are further converted to high level behavior labels by the user. The high level behavior user labeling forms high level sequences of representation. These sequences of representation are managed and interpreted much more efficiently than a large number of low level trajectories data – ¶0035); and

            learn a model from a movement locus of a certain subject by using learning data (abstract, The motion model of object is used to predict the future position of the object by using the learned model and historical data model – ¶0151), the model being a model to recognize an action of the subject (A multi-perspective context sensitive behavior assessment system includes an adaptive behavior model builder establishing a real-time reference model that captures intention of motion behavior – abstract.
Referring now to FIG. 1C, within a camera's field of view 150, each application can define its own set of targets 152A and 152B specific to its usage of the system. For example, a marketing department may be interested in the number of people who spend time in front of the advertisement panel and what the average time spent in front of the panel. Thus, the marketing department has its application set up to track these data using the target set 152A. In contrast, security personnel may be interested in recording video footage when a person runs towards an access gate – ¶0051), the learning data being generated based on at least the error-added movement locus data and the action label (It operates by modeling outputs of multiple user defined scoring functions with respect to multiple references of application specific target areas of interest. The target areas have criticality values representing a user's preference regarding the target areas with respect to one another – abstract.

Combined intentions toward multiple targets are further converted to high level behavior labels by the user. The high level behavior user labeling forms high level sequences of representation – ¶0035

For each camera field of view, a randomly sampled trajectory data is used to estimate the observed error (measurement error) within the influence field of each target region – ¶0087).

Regarding method claim(s) 7, although wording is different, the material is considered substantively similar to the device claim(s) 1 as described above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozdemir in view of Official Notice.

Regarding method claim(s) 9, Ozdemir discloses a model learning program causing a computer to execute: generating error-added movement locus data by adding an error to movement locus data for action learning, the movement locus data for action learning representing a movement locus of a subject and including an action label, the action label being information about an action of the subject; and learning a model from a movement locus of a certain subject by using learning data, the model being a model to recognize an action of the subject, the learning data being generated based on at least the error-added movement locus data and the action label (see substantively similar device claim(s) 1 rejection as discussed above).

	Ozdemir is not found disclosing explicitly that a non-transitory recording medium recording the model learning program.
However, recording a program in a non-transitory recording medium is well known in art, for which Examiner takes an Official Notice.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to incorporate Ozdemir disclosing a model learning program with the concept of recording a program in a non-transitory CRM, to obtain, a non-transitory recording medium recording the model learning program of Ozdemir, because it is a well-known phenomenon in art.

Allowable Subject Matter

 	Claims 2-6, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2, none of the prior arts of record, either alone or in a reasonable combination found disclosing the limitation of the model learning device according to claim 1,
wherein the at least one processor is further configured to
            generate, from the error-added movement locus data, a feature for use in recognizing the action of the subject,            
generate the error-added movement locus data by adding an estimation error to the movement locus data for action learning, the estimation error is generated in estimating the movement locus by using a camera image captured by an image-capturing device, and
            learn the model by using the learning data generated by using the generated feature, and the action label.

Regarding claim 8, none of the prior arts of record, either alone or in a reasonable combination found disclosing the limitation of the action recognition model learning method according to claim 7, further comprising: 
by the at least one processor, generating the error-added movement locus data by adding an estimation error to the movement locus data for action learning, the estimation error being generated in estimating a movement locus by using a camera image captured by an image-capturing device; 
generating a feature, from the generated error-added movement locus data, for use in recognizing an action of the subject; and 
learning the model by using the learning data generated by using the generated feature, and the action label.

Regarding claim 10, none of the prior arts of record, either alone or in a reasonable combination found disclosing the limitation of the non-transitory recording medium according to claim 9, 
wherein the model learning program causes a computer to further execute: generating the error-added movement locus data by adding an estimation error to the movement locus data for action learning, the estimation error being generated in estimating a movement locus by using a camera image captured by an image-capturing device; 
generating, from the generated error-added movement locus data, a feature for use in recognizing an action of the subject; and 
learning the model by using the learning data generated by using the generated feature, and the action label.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NURUN FLORA/Primary Examiner, Art Unit 2619